Title: From John Adams to Benjamin Kent, 22 June 1776
From: Adams, John
To: Kent, Benjamin


     
      Sir
      Philadelphia June 22. 1776
     
     Your Letters of April 24. and May 26 are before me, both dated at Boston, a Circumstance which alone would have given Pleasure to a Man who has such an Attachment to that Town, and who has suffered So much Anxiety for his Friends, in their Exile from it.
     We have not many of the fearfull, and Still less of the Unbelieving among Us, how Slowly soever, you may think We proceed. Is it not a Want of Faith, or a Predominance of Fear, which makes some of you So impatient for Declarations in Words of What is every day manifested in Deeds of the most determined Nature, and unequivocal signification?
     That We are divorced, a Vinculo as well as from Bed and Board, is to me, very clear. The only Question is, concerning the proper Time for making an explicit Declaration in Words. Some People must have Time to look around them, before, behind, on the right hand, and on the left, then to think, and after all this to resolve. Others see, at one intuitive Glance into the past and the future, and judge with Precision at once. But remember you cant make thirteen Clocks, Strike precisely alike, at the Same Second.
     I am for the most liberal Toleration of all Denominations of Religionists but I hope that Congress will never meddle with Religion, further than to Say their own Prayers, and to fast and give Thanks, once a Year. Let every Colony, have its own Religion, without Molestation.
     The Congress, ordered Church to the Massachusetts Council to be let out upon Bail. It was represented to them that his Health was in a dangerous Way and it was thought, he would not now have it in his Power to do any Mischief. No Body knows what to do with him. There is no Law to try him upon, and no Court to try him. I am afraid he deserves more Punishment, than he will ever meet. I am, your humble sert.
    